Citation Nr: 0917920	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-09 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of 
histoplasmosis, claimed as disabilities of the eyes and 
lungs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1961 to August 1963 
and from April 1964 to September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

In the March 2005 rating decision, the RO also denied the 
claim for service connection for tinnitus filed by the 
Veteran.  However, he has not perfected an appeal of that 
additional claim by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2008).  Therefore, that claim is not before the Board.


FINDINGS OF FACT

1.  There is no evidence of histoplasmosis in service or for 
many years thereafter.

2.  There is no competent evidence of a link between the 
veteran's current choroiditis, including as caused by 
histoplasmosis, and his period of active military service.


CONCLUSION OF LAW

Residuals of histoplasmosis, to include choroiditis, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in May and July 
2004.  Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his service connection claim; (2) informing 
him about the information and evidence the VA would seek to 
provide; and (3) informing him about the information and 
evidence that he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.   

Furthermore, the April 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in March 2005, the 
preferred sequence.  In Pelegrini II, the United States Court 
of Appeals for Veterans Claims (Court) concluded that in 
these situations the VA does not have to vitiate that initial 
decision and start the whole adjudicatory process anew, as if 
that decision was never made.  Rather, the VA need only 
ensure that the Veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claim, such that the intended purpose of the notice is 
not frustrated and he is still provided proper due process.  
Id. at 120.  In other words, he must be given an opportunity 
to participate effectively in the processing of his claim.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a SOC or a 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, the RO provided additional VCAA notice in 
April 2006, but did not readjudicate the claim by way of a 
subsequent SSOC.  Based on the above caselaw, the timing 
defect in VCAA notice was not rectified.  Regardless, the 
Court recently held that the failure of the claimant to 
submit additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Here, the Veteran did not submit any additional 
pertinent evidence in response to the March 2006 VCAA notice 
letter.  In fact, the Veteran submitted a statement in 
September 2005 that he had no additional evidence or 
information to provide to the VA.  Therefore, the absence of 
a subsequent SSOC after the April 2006 is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Medrano, 21 Vet. 
App. at 173.  It follows that further prejudicial error 
analysis under Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) is not necessary.     

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured service 
treatment records (STRs), and some private medical evidence 
as identified by the Veteran.  The Veteran has submitted 
personal statements, and private medical evidence.  

Additionally, the Veteran indicated the existence of relevant 
private medical records held by Dr. D.M., MD, at the 
Vitreoretinal Foundation in Memphis, Tennessee.  The RO 
requested the records identified by the Veteran from Dr. D.M. 
in July 2004, for which the Veteran provided the required 
authorization.  The RO has obtained some medical evidence 
from the Veteran's treatment at the Vitreoretinal Foundation.  
In addition, in November 2004 the Veteran wrote a statement 
that he had not been able to obtain any further records from 
Dr. D.M., or the Vitreoretinal Foundation.  With this 
response, the Board is satisfied that the RO has made 
reasonable efforts to obtain these private medical records.  
See 38 C.F.R. 
§ 3.159(c)(1).  Therefore, the Board is satisfied that all 
relevant evidence identified by the Veteran has been secured 
to the extent required by the VCAA.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon are not met in this case.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a 
disability compensation (service connection) claim, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  In this case, there is no medical evidence 
demonstrating that the Veteran's residuals of histoplasmosis, 
are linked to service, nor is there evidence of continuity of 
symptomatology of these disorders during or since service.  
As service and post-service medical records provide no basis 
to grant the claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  Thus, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show 
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Disorders diagnosed after discharge may still be service 
connected if all of the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).   

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Histoplasmosis Affecting
the Lungs and the Eyes, Bilaterally 

The first requirement for a service-connection claim is proof 
that the Veteran currently has the claimed disability.  
Shedden v. Principi, 381 F.3d at 1167.  Considering this, 
treatment records show a history of treatment for left eye 
symptomatology.  In October, 1982 the Veteran was treated 
after his right eye became blurry due to being hit by grease.  
He reported that he had occasional black spots in his right 
eye.  He reported at the time that he had been struck in the 
right eye by a piece of steel 13 years prior.  See Private 
treatment records dated from October 1981 to July 1982.  In 
July 1983, he was diagnosed of left eye vision of 20/400 
caused by a scar.  The examiner concluded that the eye would 
not improve.  See private treatment record dated in July 1983 
by Dr. D.M.  Private medical evidence of record indicates 
that the Veteran has been diagnosed with vision reduction due 
to an active choroidal neovascular membrane in his left eye.  
See private treatment record dated in August 2003 by Dr. 
J.E., MD.  Furthermore, a January 2004 letter appears to 
indicate that the Veteran has been diagnosed with 
histoplasmosis.  See private treatment record dated in 
January 2004 by Dr. D.S.  With this evidence presented by the 
record, the Board concludes that the Veteran does have 
choroiditis.

The second requirement for a service-connected disability is 
evidence of an in-service occurrence or aggravation of the 
injury.  Shedden, 381 F.3d at 1167.  The Veteran's STRs 
indicate that he was diagnosed with a sore throat in October 
1961, and tonsillitis in June 1962.  The Veteran was 
diagnosed with gastroenteritis in February 1967. The Veteran 
was diagnosed with, tonsillitis and a sore throat in May 
1967, and a head cold May 1967.  The Veteran had inflamed 
tonsils in June 1967.  None of these records indicate 
choroiditis or histoplasmosis.  Furthermore, the Veteran's 
discharge examination does not indicate any problems related 
to choroiditis or histoplasmosis.  Thus, there is no evidence 
of in-service exposure to histoplasmosis.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between an in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  The Veteran asserts that he 
was exposed to bird droppings during his service, 
particularly in the Mediterranean and that at this time he 
was exposed to histoplasmosis which caused him to have flu-
like symptoms, which is now affecting his eyes and lungs.  
See the Veteran's notice of disagreement dated in November 
2005.  However, the Board finds that this is the type of 
determination which requires medical skill or training, and 
that the Veteran has presented no evidence to show that he is 
competent to make such a determination.  See Jandreau v. 
Nicholson, 492 F.3d 1372. 1377 (Fed. Cir. 2007).  
Furthermore, in the present case, there is no competent 
medical evidence or opinion in the record that relates the 
Veteran's current eye disorders to his active service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  None of the 
private records provided indicate that there is a direct 
connection between the Veteran's current disorders and his 
military service.  In January 2004, Dr. D.S., indicated that 
it was "not possible... to determine when [the Veteran] 
contracted histoplasmosis."  Given the absence of evidence 
of a connection, the Board cannot find that there is a link 
between the Veteran's choroiditis, including as caused by 
histoplasmosis, and his military service. 

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran's medical record is negative for any complaints 
of choroiditis until the treatment of his left eye in 1982.  
The Veteran's separation examination dated in September 1967 
does not contain complaints of choroiditis or histoplasmosis, 
nor do any of the Veteran's service treatment records (STRs) 
contain evidence of either disorder.  The Board concludes 
that there is no evidence of continuity of symptomatology to 
provide an alternate route to service connection for the 
Veteran.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for residuals of histoplasmosis, 
to include choroiditis, with no reasonable doubt to resolve 
in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for residuals of histoplasmosis, affecting 
the lungs and eyes, to include choroiditis, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


